Order entered September 22, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00215-CR

                                BRIAN MARTIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 31995CC

                                           ORDER
       The Court GRANTS appellant’s September 18, 2014 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE